Name: Regulation (EEC) No 2014/75 of the Commission of 1 August 1975 amending Annex II to Regulation (EEC) No 162/74 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 02.01 A II a) 2 dd) 22 bbb) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/ 14 Official Journal of the European Communities 2. 8 . 75 REGULATION (EEC) No 2014/75 OF THE COMMISSION of 1 August 1975 amending Annex II to Regulation (EEC) No 162/74 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 02.01 A II a) 2 dd) 22 bbb) of the Common Customs Tariff the obligations required for the issue of certificates as aforesaid ; whereas it has consequently become neces ­ sary to amend Annex II to Regulation (EEC) No 162/74 ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 805/68 (') of 27 June 1968 on the common organiza ­ tion of the market in beef and veal , as last amended by Regulation (EEC) No 1 855/74 (2), and in particular Article 13(5) thereof ; Whereas Commission Regulation (EEC) No 1 62/74 (3) of 18 January 1974 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 02.01 A II a) 2 dd) 22 bbb) of the Common Customs Tariff, as amended by Regulation (EEC) No 1 672/75 (4), lists in Annex II the agencies authorized by exporting third countries to issue the certificate of authenticity referred to in Article 1 of the said Regulation ; Whereas an examination of the export conditions of certain countries has shown that those countries meet HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 162/74 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 4 August 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 August 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2 ) OJ No L 195, 18 . 7 . 1974, p. 14 . ( 3 ) OJ No L 19 , 23 . 1 . 1974, p . 10 . ( «) OJ No L 168 , 1 . 7 . 1975, p . 57 . 2. 8 . 75 Official Journal of the European Communities No L 204/ 15 ANNEX II Non-member countries Issuing agency Designation Location Argentina Junta Nacional de Carnes San Martin 459, Buenos Aires Australia Australian Meat Board 30 Grosvenor Street, Sydney Botswana Department of Agriculture Senior Veterinary Officer, Ministry for Agriculture , Private Bag 12, Lobatse New Zealand New Zealand Meat Producers Board Massey House, Lambton Quay, Wellington Swaziland Ministry of Agriculture PO Box 162, Mbabane Uruguay Direction de l'Industrie animale du ministÃ ¨re de l'Ã ©levage et de l'agriculture 892, rue Colonia, Montevideo South Africa South African Livestock and Meat Industries Control Board Hamilton and Vermeulen Streets, Pretoria